PER CURIAM.
The defendant was convicted of the crime of theft, La.R.S. 14:67 and sentenced to the Louisiana State Penitentiary for six years. Through habeas corpus proceedings the defendant was granted an out of time appeal.
There were no bills of exceptions reserved or perfected, therefore we are limited on appeal to a review of the pleadings and proceedings for errors discoverable on the face thereof. State v. Hodges, 261 La. 1, 258 So.2d 851 (1972), State v. Judson, 261 La. 40, 258 So.2d 864 (1972). We find none.
The conviction and sentence are affirmed'